—Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered April 22, 1992, which convicted defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree and sentenced him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Contrary to defendant’s contention, the suppression court properly found that the warrantless search of his vehicle was permissible. First, the initial stop of the vehicle was lawful since the police officers observed defendant commit a traffic infraction (People v Ingle, 36 NY2d 413). Further, the subsequent observation of the empty bullet box provided the police with probable cause to believe that a gun was inside the car and thus the search of the passenger compartment of the car and the glove compartment, which led to the seizure of a loaded and operable gun, was proper (People v Ellis, 62 NY2d 393; People v Davis, 182 AD2d 770, lv denied 80 NY2d 830; People v Prevo, 167 AD2d 960, lv denied 77 NY2d 910). Concur —Sullivan, J. P., Wallach, Asch, Nardelli and Williams, JJ.